Dismissed and Memorandum Opinion filed April 17, 2008







Dismissed
and Memorandum Opinion filed April 17, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00728-CV
____________
 
DARRELL BROWNING,
Appellant
 
V.
 
VANNESSA BROWNING,
Appellee
 

 
On Appeal from the 310th District
Court
Harris County, Texas
Trial Court Cause No.
2007-18155
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 30, 2007.  The clerk=s record was filed on November 13,
2007.  The reporter=s record was filed November 14, 2007.  No brief was filed.
On
February 7, 2008, this Court issued an order stating that unless appellant
submitted his brief, together with a motion reasonably explaining why the brief
was late, on or before March 7, 2008, the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).




Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
17, 2008.
Panel consists of Justices Yates, Anderson, and Brown.